ORDER

PER CURIAM:
AND NOW, this 28th day of December, 2001, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 2, 2001, it is hereby
ORDERED that RUSSELL F. D’AIELLO, JR., be and he is SUSPENDED from the Bar of this Commonwealth for a period of two (2) years retroactive to June 16, 2000, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.